Citation Nr: 1736480	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for lung cancer, status post left upper lobectomy, to include as due to exposure to asbestos and/or herbicides.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos and/or herbicides.


REPRESENTATION

The Veteran is represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  He died in January 2017.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This appeal was before the Board in April 2015, at which time it was remanded for additional development.  After the issuance of an October 2015 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.


FINDING OF FACT

In July 2017, VA was notified that the Veteran died in January 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


ORDER

The appeal is dismissed.



		
T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals



